Case 3:17-cv-05659-WHA Document 470-14 Filed 05/13/19 Page 1 of 7

EXHIBIT 12
Aingeo.l/-CV-05659-WHA D 470-14 Filed 05/13/19 P 2 of 7
JUNIPE:. Cv ocument iled 05/13/ age 20

Solution Brief
NETWORKS

Advanced Threat Prevention

Appliance

Aavanced threat and malware detection, consolidated security analytics, and quick threat mitigation

 

Challenge

Organizations in sensitive or
regulated industries that rely on
first-line-of-defense security
solutions are facing considerable
risks. They need a new type of
on-premise solution that can
provide shared threat intelligence
from the cloud.

Solution

An advanced threat detection
appliance, deployed locally and
offering flexible deployment
options, dynamic advanced
attack analytics, and anti-
malware techniques provides
comprehensive protection
against a sophisticated, ever-
changing threat landscape.

Benefits

- Works across multiple
locations, managed as a single
system

- Protects against Web, e-mail,
and lateral threats

- Correlates and aggregates
events and logs from multiple
sources to add context

- Provides a consolidated view
of every incident and related
events affecting targeted hosts

- Offers one-touch mitigation
to block attacks and isolate
infected hosts

The definition of a comprehensive security intelligence solution that detects, analyzes, and
remediates advanced cybersecurity threats has changed in recent years. Organizations

not only need deep and real-time visibility into their environment to detect cybersecurity
attacks, their security teams must also be able to rapidly take remedial action to mitigate
or eliminate discovered threats across the network.

These organizations realize that network complexity and a lack of real-time security
analytics influence the time it takes to respond effectively to detected threats. Traditional
inline security devices, which use rules and signatures to make allow/block decisions, and
systems that generate large numbers of alerts from several security devices negatively
impact the effectiveness and productivity of security teams, increasing security risk

levels. What’s needed are systems that continually learn about new threats and provide
comprehensive and consolidated security analytics that allow security teams to detect and
react to attacks faster, and with a better understanding of what they are facing.

It’s equally important that customers have the flexibility to deploy solutions that best
suit their needs. Customers who value the privacy of data and are reluctant to upload
sensitive documents for analysis should have the option to deploy advanced threat
solutions on-premise.

The Challenge

Sophisticated cyber criminals continue to evolve their techniques. In fact, most malware is
seen only once, showing how quickly hackers modify their code packaging to make it look
different enough to avoid detection by inline defenses that rely on rules and signatures to
identify malicious code that has been seen and disseminated repeatedly. Attackers only
have to succeed once to be successful, making it essential to empower security analysts
and incident responders with the best defense strategies.

According to the Verizon 2017 Data Breach Investigations Report, 75% of data breaches
are attributed to external actors, while 73% of attacks were financially motivated. Cyber
attackers continue to employ evasive, multipronged attacks that security teams can’t
respond to quickly because they lack a holistic view of events.

Their options are limited. They can continue relying on traditional inline systems, but that
means there is a good chance that they will miss critical threats and alerts. If they perform
deeper threat inspection, they introduce significant latency to the process, increasing the
risk to the organization and compromising user experience and productivity.

The Juniper Networks Advanced Threat Prevention Appliance

Juniper Networks® Advanced Threat Prevention Appliance is an open, scalable software
platform, available in both physical and virtual form factors, that works with the security
products you already have in place to accelerate the productivity of security analysts

and incident responders. Deployed quickly and easily, the ATP Appliance bolsters your
organization’s security posture by offering advanced threat detection, consolidated security
analytics, and one-touch threat mitigation to defend against advanced threats.

Pos Fail =
on VY

os
\ [=I

FINJAN-JN 045074
Case 3:17-cv-05659-WHA Document 470-14 Filed 05/13/19 Page 3 of 7

Advanced Threat Prevention Appliance

Solution Brief

 

The ATP Appliance improves the productivity of security teams
by detecting threats across Web, e-mail, and lateral traffic,
ingesting logs from security devices throughout the network to
present a consolidated view of all threats in the environment.
The system collects information from multiple attack vectors,
then uses advanced machine learning and behavioral analysis
technologies to discover advanced threats. Detected threats are
combined with data ingested from other security tools, analyzed,
correlated by an internal analytics engine, and then presented to
security analysts with a consolidated timeline view of all events
related to the infected host. Once threats are discovered, “one-
touch” policy Updates are pushed to inline tools, strengthening

tools. By looking at the data, identifying advanced malicious
traits, and correlating the events, the ATP Appliance
provides complete visibility into the threat kill chain. A host
and user timeline provides an overview of the events that
have occurred on the host or to the user, focused around the
day-to-day workflow of Tier] and Tier 2 security analysts
who work on triaging and investigating malware incidents.

. Mitigation: The ATP Appliance’s one-touch mitigation

capability, performed through Juniper Networks SRX
Series Services Gateways, gives organizations the ability to
automatically mitigate threats inline and isolate infected

hosts. The ATP Appliance also provides the ability to

them against a recurrence of advanced attacks.

The ATP Appliance solution features three key components:

automatically quarantine e-mails on Google and Office 365
using REST APIs. Communications between an infected
endpoint and the command and control servers are blocked

1. Detection: The ATP Appliance monitors network traffic

to identify external and internal threats such as exploits,
malware downloads, and command and control (C&C)

by pushing malicious IP addresses to firewall devices. The
appliance can also work with SRX Series firewalls to isolate
infected hosts. The ATP Appliance’s open API architecture

communications as they progress along the kill chain. It

uses a multistage threat analysis process that includes
static analysis, payload analysis, machine learning, and

allows it to integrate with other security vendors to
automatically mitigate threats.

behavior and malware reputation analysis. The threat

analysis process continuously adapts to the changing threat

landscape using Juniper Global Security Services (GSS),

which is updated with threat detection and mitigation

data produced by Juniper ATP Labs, a team of security

researchers, data scientists, and ethical hackers. Wi

2. Advanced Threat Analytics: The ATP Appliance provides

Pe NV -Talecte Malco 1N/ io

Advanced
aiai-19
Tale=iit==jarecy
Platform

 
     
     
   

Advanced Threat Detection One-Touch Threat Mitigation

a holistic view of identity information and threat activity

gathered from diverse sources such as Active Directory,

endpoint antivirus, firewalls, secure Web gateways, intrusion

Figure 1: Juniper Networks Advanced Threat Prevention Appliance
components

detection systems, and endpoint detection and response

Capabilities, Features, and Benefits
Table 1. ATP Appliance Features and Benefits.

Capabilities Features and Benefits

Multivector traffic inspection

Inspects traffic across multiple vectors such as Web, e-mail, and lateral spread

 

File upload

Inspects and analyzes files uploaded through the Web console

 

Key operating systems supported

Supports Windows, MacOS

 

Multiple file type analytics

Analyzes multiple file types including executables, DLL, Mach-o, Drng, PDF, Office, Flash, ISO,
ELF, RTF, APK, Silverlight, Archive, JAR

 

Effective detection techniques

Includes detection techniques such as exploit detection, payload analysis, C&C detection,
YARA, and SNORT rules

 

Extensive data correlation

Correlates events across kill chain stages to monitor threat progress and risk

 

Contextual threat prioritization

Prioritizes threats based on risk score calculated from threat severity, threat progress, value of
asset, and other contextual data

 

Host behavior timeline

Provides timeline view of host to offer context about malware events that have occurred

 

Comprehensive third-party AP! support

Includes comprehensive and well-documented APIs that allow easy integration with third-party
security devices

 

Extensive automatic threat mitigation

Automatically works with most security vendors to block malicious IP addresses and URLs

 

E-mail security on Office 365 and Gmail

Automatically quarantines e-mails on Office 365 and Gmail

 

Endpoint integration

Uploads files from Carbon Black Response and Carbon Black Protect

 

Reporting

Produces executive reports to help CISOs understand the overall malware activity within the
enterprise
Provides detailed technical reports to track security incidents and infected hosts

 

 

FINJAN-JN 045075
Case 3:17-cv-05659-WHA Document 470-14 Filed 05/13/19 Page 4 of 7

Advanced Threat Prevention Appliance

Solution Brief

 

Use Cases

The following three key use cases demonstrate how the ATP
Appliance can protect your organization.

Use Case 1: Advanced On-Premise Threat
Protection for Highly Distributed Organizations

Most large organizations have employees spread across multiple
office locations, making it difficult for security teams to build a
distributed, multisite security architecture that can be managed
as a single system. This use case looks at how the ATP Appliance
protects distributed organizations against advanced attacks that
elude the first line of defense.

Advanced Cyber Attacks and Their Growing Damage: Security
teams are hard-pressed to stop advanced malware attacks,
especially when trying to protect thousands of employees across
multiple locations. Each location has different requirements
when it comes to form factor and available resources, and such
practical considerations must be taken into account to ensure
that all locations are protected. Cyber attackers look for the
weakest link to penetrate a network; most often, malware is
delivered via e-mail or Web traffic (or a combination of both) and
quickly spreads laterally once a host is compromised. Eventually,
communications with a C&C server are established, enabling
attackers to pursue their objectives of surveillance and theft.

The Juniper Solution: The ATP Appliance is an innovative,
distributed, software-layer solution that safeguards your
organization and addresses the critical detection gaps in your
security architecture. The appliance collects, correlates, and
analyzes Web, e-mail (including cloud-based), and lateral-
spread traffic throughout the network, using advanced detection
technology to quickly alert security teams. The ATP Appliance
includes a multistage detection engine with payload analysis
(powered by machine learning and behavioral detection),
heuristic-based exploit detection, and ransomware-focused
threat identification, giving users the ability to customize
detections via Snort and YARA rules.

The ATP Appliance also features a distributed architecture and
centralized management, giving you the flexibility to leverage
VMs, commercial servers, and cloud resources to ensure that all
locations and users are protected.

Use Case 2: Advanced Threat Protection for
Enterprise E-Mail

E-mail continues to be the go-to delivery vehicle for cyber
attacks. Whether your organization use an on-premise or cloud-
based e-mail system, these channels need to be secured. This
use case shows how the ATP Appliance, with its integrated
advanced threat detection fabric, helps you defend against these
attacks to maintain productivity, establish comprehensive and
advanced protection, and ensure that compliance obligations are
being met.

Continued Dependence and Dangers Associated with E-Mail:
While many aspects of IT have experienced a fundamental
paradigm shift in recent years, one reality remains: e-mail
continues to be the primary tool for personal and business
communications. Organizations typically employ inline security
tools that rely on static, rules-based approaches to protect on-
premise e-mail systems. Without a solution that can correlate
intelligence across multiple threat vectors such as endpoints,
Web, and e-mail to quickly respond to threats, security teams
must perform deep inspection which introduces considerable
latency, increases security risks, and compromises productivity.

The Juniper Solution: The ATP Appliance detects malicious
attachments and URL links and can automatically quarantine
dangerous e-mails in near real time. Its flexible implementation
allows It to integrate easily with any existing cloud-based e-mail
system, including Microsoft Office 365 or Google Gmail, without
having to change any network or e-mail infrastructure, including
routing and mail exchanger (MX) records.

The rich intelligence correlation on the ATP Appliance gives your
team a single management console for viewing and tracking
threats, including those coming through e-mail and Web traffic.
The ATP Appliance also delivers robust scalability, with a
capacity to process up to 2.4 million e-mails a day.

Use Case 3: Advanced Threat Analytics for Insight
into Compromised Users and Endpoints

For many security teams, fighting cyber attacks is only part of
the battle; they also struggle with their current tools and their
limited expertise. This Use case shows how the ATP Appliance
aggregates distributed security intelligence gathered throughout
the network to gain a unified, contextual view and timeline

of all activities related to advanced attacks on users and
endpoint devices, reducing workloads for second-level staff and
maximizing existing investments.

Demand for Unified Visibility and Context: Organizations

spend considerable time manually collecting, aggregating, and
correlating data from different tools and resources. When threats
are detected, teams are forced to scramble to answer critical
questions such as which host and user were infected, did any
device block the threat, and whether the threat has spread. Not
only do security teams dedicate a lot of time and effort to these
activities, they lack any threat context or alert prioritization,
placing an additional burden on the staff to optimize their ability
to analyze and respond to security alerts.

The Juniper Solution: The ATP Appliance provides a holistic view
of threat activity from diverse sources such as Active Directory,
endpoint antivirus, firewalls, secure Web gateways, intrusion
detection systems, and endpoint detection and response tools.
The ATP Appliance fully automates the collection, correlation,
and analysis of logs, events, and alerts, providing response teams
with rich data that includes the threat context, the host identity,

 

FINJAN-JN 045076
Case 3:17-cv-05659-WHA Document 470-14 Filed 05/13/19 Page 5 of 7

Advanced Threat Prevention Appliance

Solution Brief

 

and the end-user identity—with no manual data aggregation

and analysis required. The ATP Appliance includes a host and
user timeline that includes the evolution and the correlation

of advanced threats. With this view, Tier 1 teams now have the
information they need to determine the exact nature of the threat
and whether it requires escalation to a Tier 2 team for mitigation.
The ATP Appliance easily integrates with security information
and event management (SIEM) platforms through its open API,
allowing you to use your SIEM for prioritization and incident
handling while leveraging the ATP Appliance to provide complete
context of advanced threats.

Deployment Options and Solution
Components

The Juniper Networks Advanced Threat Prevention Appliance
can be deployed in two different modes, each requiring certain
components.

ATP Appliance in Standalone Mode

When deployed in standalone mode, the ATP Appliance is ideal
for organizations that struggle to gain network-wide visibility into
existing or potential threats due to the large number of point
products, a lack of data correlation and actionable intelligence,
limited expertise, and the number of steps required to identify
and mitigate threats. The ATP Appliance Is a distributed
software platform that combines advanced threat detection,
consolidated security analytics, and one-touch threat mitigation

Table 2: SmartCore Multistage Threat Analysis

to protect organizations from advanced threats and improve

the productivity of security teams. The ATP Appliance detects
threats across Web, e-mail, and lateral traffic, ingesting logs from
security devices to present a consolidated view of all threats
within the environment.

The following components are required for this deployment mode:

Collectors: The ATP Appliance architecture consists of
collectors that are deployed at critical points in the network,
including remote locations, where they capture Web, e-mail,
and lateral traffic data.

SmartCore Management and Analytics: Data and related
executables continuously collected across the fabric

are delivered to ATP Appliance SmartCore, which is the
analytics engine, as well as the management platform.

Along with traffic from native collectors, the ATP Appliance can
also ingest logs from other identity and security products such
as Active Directory, endpoint antivirus, firewalls, secure Web
gateways, intrusion detection systems, and endpoint detection
and response tools. The logs can be directly ingested from third-
party security devices or forwarded from existing SIEM/system
logging servers.

With data collected from various sources, the SmartCore analytics
engine performs the following multistage threat analysis.

Static analysis
eluded inline devices.

Applies continuously updated rules and signatures to look for known threats that may have

 

Payload analysis

Leverages an intelligent sandbox array to gain a deeper understanding of malware behavior by

detonating suspicious Web and file content which would otherwise target Windows, OSX, or
Android endpoint devices.

 

Machine learning and behavioral analysis

Uses the ATP Appliance machine learning and threat behavioral analysis technologies (such as

multicomponent attacks over time) to quickly detect previously unknown threats.

 

Malware reputation analysis

Compares analysis results to similar known threats to determine whether the new attack is a

variant of an existing threat or something new.

 

Prioritization, risk analysis, correlation

After the analysis, prioritizes threats based on risk severity, asset targets in the network,

endpoint environment, and progress moving through the kill chain.

For example, high-severity Windows malware landing on a Mac is given a lower risk score than
medium-severity malware landing on a protected server.

All malware events from the ATP Appliance and other security devices are correlated based on
endpoint hostname and time, and plotted on a host timeline.

This enables security teams to assess the severity of a threat, as well as determine if a threat

requires attention.

It also allows security teams to go back in time to look at all the malicious events that occurred

on an infected host.

 

 

FINJAN-JN 045077
e 3:17-cv-05659-WHA Document 470-14 Filed 05/13/19 Page 6 of 7

Advanced Threat 2aS€ 2 Appl iance

Solution Brief

 

Headquarters
Advanced Threat

Prevention Appliance

 

 

 

 

 

 

 

 

Internet
|___»,
Branch
[windows [windows | Macos
= = =

 

 

Endpoint Detection and Response*

——

 

SmartCore
Lateral Spread &
F Collector

fe &

—) Lateral Detection
ae
— +O)
Nae
~~ « ” g

 

 

 

Machine learning
based analysis

Figure 2: Deployment Option 1—Standalone Advanced Threat Prevention Appliance

ATP Appliance with SRX Series Services Gateways
as Collectors

When using SRX Series Services Gateways as collectors, the ATP
Appliance is ideal for organizations that have already deployed, or
are planning to deploy, SRX Series firewalls in their environment
and are specifically looking for an on-premise solution for
advanced threat detection and analysis. Unlike standalone mode,
inthis deployment the SRX Series firewalls act as collectors,
uploading suspicious files to the SmartCore analytics engine for
analysis. Standalone collectors are optional and can be deployed
in conjunction with those running on the SRX Series gateways.

In this mode, the ATP Appliance also provides threat intelligence
to the SRX Series firewalls to block callbacks to malicious C&C
servers. The ATP Appliance also sends a list of infected hosts
requiring immediate attention so the SRX Series can isolate
those devices. The SRX Series device and security policies can be
configured on Juniper Networks JUnos Space® Security Director to
quarantine or block identified threats.

The following components are required for this deployment mode:

SRX Series Physical and vSRX Virtual Firewalls: Juniper’s
physical SRX Series gateways and vSRX Virtual Firewalls
provide next-generation firewall (NGFW)-level protection
with integrated application awareness, intrusion prevention,
and role-based user controls, plus best-in-class unified

* The ATP Appliance solution can be integrated with Carbon Black for endpoint detection
and response. The solution does not require Carbon Black on the endpoint.

threat management (UTM) to protect and control business
assets. This solution is centrally managed using Junos
Space Security Director.

To learn more about the SRX Series and vSRX virtual
NGFWs, visit www. junipernet/us/en/products-services/
security/srx-series/

Junos Space Security Director: With Juniper’s scalable
and intuitive Security Director solution, enterprises can
make precise security decisions and achieve end-to-end
visibility into applications, users, and threats through their
physical and virtual SRX Series devices. Offering a holistic
view, rich security feature set, and easy-to-use actionable
intelligence such as threat intelligence received from
Juniper Sky ATP and ATP Appliances, Security Director lets
you create security policies that allow you to immediately
take remedial action and block high-risk applications and
threats. With a single pane-of-glass management solution,
an easy-to-use intelligent security rule creation wizard,
and an auto-rule placement, you can create less complex
security policies faster.

To learn more about Security Director, visit www.juniper.net/
us/en/products-services/security/security-director.

 

FINJAN-JN 045078
@ 3:17-cv-05659-WHA Document 470-14 Filed 05/13/19 Page 7 of 7

Advanced Threat 4aS& < Appliance

olution Brief

 

Headquarters
Advanced Threat

Prevention Appliance

Collector

 

 

 

 

 

 

 

 

Internet
|___»,
Branch
[windows [windows | macos
= = =

 

 

——.——Y

Endpoint Detection and Response*

Lateral Detection

Ah
As
ad Ss &

 

-
6

a"

%
s

ys
(ae

——R®

SmartCore
Lateral Spread

Collector

 

 

 

Machine learning
based analysis

Figure 3: Deployment Option 2—ATP Appliance with SRX Series Services Gateways as collectors

Summary—A Local, Highly Effective Threat
Intelligence and Security Solution

Virtually every enterprise security architecture begins with a strong
first line of defense. As threats evolve, however, it is getting more
difficult for traditional “first line of defense” solutions to effectively
defend the network. As effective as these tools are, none of them
can fully protect you against the advanced threats targeting your
network. Once these threats gain access to internal resources, they
can operate in stealth mode for months undetected. By the time
the breach is discovered, the damage Is already done.

The Juniper Networks Advanced Threat Prevention Appliance
provides comprehensive, local threat intelligence, detection,

and protection against today’s continuously evolving threats.
Compared to traditional inline products, the ATP Appliance
correlates and aggregates threat intelligence from multiple
sources, adding context to threats and protecting your organization
from Web, e-mail, and lateral threats. Flexible deployment options,

Corporate and Sales Headquarters
Juniper Networks, Inc.

1133 Innovation Way

Sunnyvale, CA 94089 USA

Phone: 888. JUNIPER (888.586.4737)
or +1.408.745.2000

Fax: +1.408.745.2100

Boeing Avenue 240
M9 PZ Schiphol-Rijk

Fax: +31.0.207125.701

www, junipernet

Copyright 2017 Juniper Networks, Inc. All rights reserved. Juniper Networks, the Juniper Networks logo, Juniper,
and Junos are registered trademarks of Juniper Networks, Inc. in the United States and other countries. All
other trademarks, service marks, registered marks, or registered service marks are the property of their

APAC and EMEA Headquarters

Juniper Networks International BV.

Amsterdam, The Netherlands
Phone: +31.0.207125.700

dynamic advanced threat analytics, and extensive one-touch
threat mitigation capabilities on the ATP Appliance allow you to
adapt to the ever-changing threat landscape.

Next Steps

For more information on Juniper Networks Advanced Threat
Prevention Appliance, please visit Us at www.iunipernet/us/en/
products-services/security and contact your Juniper Networks
representative.

About Juniper Networks

Juniper Networks challenges the status quo with products,
solutions and services that transform the economics of
networking. Our team co-innovates with customers and partners
to deliver automated, scalable and secure networks with agility,
performance and value. Additional information can be found at
Juniper Networks or connect with Juniper on Twitter and Facebook.

 

* The ATP Appliance solution can be integrated with Carbon Black for endpoint detection
and response. The solution does not require Carbon Black on the endpoint.

EXPLORE JUNIPER
Get the App.

Cu eu
La pp Store
ANDROID APP ON
| ek erorets ENG

JUNIPeL

NETWORKS

respective owners. Juniper Networks assumes no responsibility for any inaccuracies in this document. Juniper
Networks reserves the right to change, modify, transfer, or otherwise revise this publication without notice.

3510633-O01-EN Nov 2017

 

FINJAN-JN 045079
